Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 1 of 11
Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 11
Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 11



        from the Defendant's non-compliance with the ADA with respect to the property as

        described but not necessarily limited to the allegations in paragraph 9 of this complaint.

        Plaintiff has reasonable grounds to believe that he will continue to be subjected to

        discrimination in violation of the ADA by the Defendant. Joe Houston desires to visit

        BB&T Bank not only to avail himself of the goods and services available at the property

        but to assure himself that this property is in compliance with the ADA so that he and others

        similarly situated will have full and equal enjoyment of the property without fear of

        discrimination.

  8.    The Defendant has discriminated against the individual Plaintiff by denying him access to,

        and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

        and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

  9.    The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff in

        violation of the ADA by failing to, inter alia, have accessible facilities by January 26, 1992

        (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

        $500,000 or less). A preliminary inspection of BB&T Bank has shown that violations

        exist. These violations that Mr. Houston personally encountered include, but are not

        limited to:

        I.      Parking and Exterior Accessible Route - 300 Sample Road

                a) Parking at BB&T Bank is not maintained nor located on a compliant
                accessible route, violating Sections 502 and 502.4 of the 2010 ADAS. Conditions
                prevent Joe Houston and those in wheelchairs to access BB&T Bank freely and
                safely.

                b) Curb ramps and ramps at BB&T Bank contain changes of level or
                slopes/cross slopes beyond limits or lack required edge protection and handrails,
                violating Sections 406 and 502.7 of the 2010 Accessibility Standards. These
                conditions can cause damage to Joe Houston's wheelchair and are a safety
                hazard.
Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 11



     c) Exterior routes at BB&T Bank contain excessive slopes/cross slopes or abrupt changes of
        level to enter the building, violating Sections 402, 403 and 404 of the 2010 ADAS. These
        conditions can cause wheelchair tip overs and are a safety hazard to Mr. Houston.

     d) BB&T Bank fails to provide a safe accessible route for Mr. Houston to access the adjacent
        bus stop, street or sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards.
        This is a common feature at BB&T Banks.

         Access to Goods and Services

     e) Entering BB&T Bank is impeded by slopes and abrupt changes of level beyond limits,
        violating 2010 ADAS Section 404. Mr. Houston requires assistance to enter. These
        conditions made it difficult for Plaintiff to traverse through the property.

     f) Counters and writing surfaces at BB&T Bank are inaccessible or mounted beyond the
        reach of Joe Houston and others in wheelchairs, violating Sections 308 and 901, 904 of the
        2010 Accessibility Standards. This is a common feature at BB&T Banks. Mr. Houston
        requires assistance at counters or writing surfaces. Mr. Houston was embarrassed due to
        inaccessible BB&T Bank Counters.

     g) Water fountain provided at the bank is inaccessible to Mr. Houston violating Section 602
        of the 2010 ADAS. These conditions made it difficult for Plaintiff to access the water
        fountain.

        Restrooms

     h) Restrooms at 300 Sample Road fails to provide required grab bars and has improper door
        hardware. The mirror, toilet paper, soap and towel dispensers violate required height and
        approach space standards in Sections 305 and 308. The restroom lacks transfer and
        maneuvering space required in 404 and 604 of the 2010 ADAS, preventing use by Mr.
        Houston.

        II.     Parking and Exterior Accessible Route - 1771 NW 40TH Avenue

     i) Parking at BB&T Bank is not maintained nor located on a compliant accessible route,
        violating Sections 502 and 502.4 of the 2010 ADAS. These conditions prevent Joe
        Houston and those in wheelchairs to access BB&T Bank freely and safely.

     j) Curb ramps and ramps at BB&T Bank contain changes of level or slopes/cross slopes
        beyond limits or lack required edge protection and handrails, violating Sections 406 and
        502.7 of the 2010 Accessibility Standards. These conditions can cause damage to Joe
        Houston's wheelchair and are a safety hazard.
Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 11



     k) Exterior routes at BB&T Bank contain excessive slopes/cross slopes or abrupt changes of
        level to enter the building, violating Sections 402,403 and 404 of the 2010 ADAS. These
        conditions can cause wheelchair tip overs and are a safety hazard to Mr. Houston.

     1) BB&T Bank fails to provide a safe accessible route, by Mr. Houston to access the adjacent
        bus stop, street or sidewalk,violating Section 206.2.1 of the 2010 Accessibility Standards.
        This is a common feature at BB&T Banks.

        Access to Goods and Services

     m) Entering BB&T Bank is impeded by slopes and abrupt changes of level beyond limits,
        violating 2010 ADAS Section 404. These conditions made it difficult for Plaintiff to
        traverse through the property.

     n) Counters and writing surfaces at BB&T Bank are inaccessible or mounted beyond the
        reach of Joe Houston and others in wheelchairs, violating Sections 308 and 901,904 of the
        2010 Accessibility Standards. This is a common feature at BB&T Banks. Mr. Houston
        requires assistance at counters or writing surfaces. Mr. Houston was embarrassed due to
        inaccessible BB&T Bank Counters.

     o) The water fountain provided at the bank is inaccessible to Mr. Houston violating Section
        602 of the 2010 ADAS. This condition made it difficult for Plaintiff to access the water
        fountain.

        III.    Parking and Exterior Accessible Route - 1834 W Hillsborough

     p) Parking at BB&T Bank is not maintained nor located on a compliant accessible route,
        violating Sections 502 and 502.4 of the 2010 Accessibility Standards. These conditions
        prevent Mr. Houston and wheelchair users accessing BB&T Bank freely and safely.

     q) Curb ramps and ramps at BB&T Bank contain changes of level or slopes/cross slopes
        beyond limits or lack required edge protection and handrails,violating Sections 406 and
        502.7 of the 2010 Accessibility Standards. These conditions can cause damage to Joe
        Houston's wheelchair and are a safety hazard.

     r) Exterior routes at BB&T Bank contain excessive slopes/cross slopes or abrupt changes of
        level to enter the building, violating Sections 402,403 and 404 of the 2010 ADAS. These
        conditions cause wheelchair tip overs and are a safety hazard to Mr. Houston.

     s) BB&T Banks fail to provide a safe accessible route to the adjacent bus stop, street or
        sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards. This is a
        common feature at BB&T Banks.
Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 11



         Access to Goods and Services

     t) Entering BB&T Bank is impeded by slopes and abrupt changes of level beyond limits,
        violating 2010 ADAS Section 404. These conditions made it difficult for Plaintiff to
        traverse through the property.

     u) Counters and writing surfaces at BB&T Bank are inaccessible or mounted beyond the
        reach of Joe Houston and others in wheelchairs, violating Sections 308 and 901,904 of the
        2010 Accessibility Standards. This is a common feature at BB&T Banks. Mr. Houston
        requires assistance at counters or writing surfaces. Mr. Houston was embarrassed due to
        inaccessible BB&T Bank Counters.

     v) The water fountain provided at the bank is inaccessible to Mr. Houston violating Section
        602 of the 2010 ADAS. These conditions made it difficult for Plaintiff to access the water
        fountain.

         Restrooms

     w) At 1834 W Hillsboro, the restroom water closet lacks compliant transfer space, centerline
        and grab bars in -Sections 602 and 604 of the 2010 Accessibility Standards. These
        conditions made it difficult for Plaintiff to transfer in the restroom.

     x) The door violates required maneuvering space, lavatory lacks insulation and dispensers
        violate reach, approach and use in Sections 305, 307, 308 and 404 of the 2010 ADAS.
        These conditions made it difficult for Plaintiff to use the restroom.

        IV.     Parking and Exterior Accessible Route - 5600 N University Drive

     y) Parking at BB&T Bank is not maintained nor located on the nearest compliant accessible
        route, violating Sections 502 and 502.4 of the 2010 ADAS. These conditions prevent Joe
        Houston and those in wheelchairs to access BB&T Bank freely and safely.

     z) Curb ramps and ramps at BB&T Bank contain changes of level or slopes/cross slopes
        beyond limits or lack required edge protection and handrails, violating Sections 406 and
        502.7 of the 2010 Accessibility Standards. These conditions can cause damage to Joe
        Houston's wheelchair and are a safety hazard.

     aa) Exterior routes at BB&T Bank contain excessive slopes/cross slopes or abrupt changes of
         level to enter the building, violating Sections 402, 403 and 404 of the 2010 ADAS.
         These conditions can cause wheelchair tip overs and are a safety hazard to Mr. Houston.

     bb) BB&T Bank fails to provide a safe accessible route for Mr. Houston to access the adjacent
         bus stop, street or sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards.
         This is a common feature at BB&T Banks.
Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 7 of 11



         Access to Goods and Services

     cc) Entering BB&T Bank is impeded by slopes and abrupt changes of level beyond limits,
         violating 2010 ADAS Section 404. These conditions made it difficult for Plaintiff to
         traverse through the property.

     dd) Counters and writing surfaces at BB&T Bank are inaccessible or mounted beyond the
         reach of Joe Houston and others in wheelchairs, violating Sections 308 and 901, 904 of the
         2010 Accessibility Standards. This is a common feature at BB&T Banks. Mr. Houston
         requires assistance at counters or writing surfaces. Mr. Houston was embarrassed due to
         inaccessible BB&T Bank Counters.

         Restrooms

     ee) At 5600 University, the restroom door violates required maneuvering space and the
         dispensers violate reach, approach and use standards in Sections 305, 307, 308 and 404 of
         the 2010 Accessibility Standards. These conditions made it difficult for Plaintiff to enter
         and exit the restroom.

     ff) The urinal is inaccessible and the water closet lacks compliant centerline and grab bars
         violate standards in Sections 602 and 604 of the 2010 ADAS. These conditions made it
         difficult for Plaintiff to use these facilities without assistance.

         V.     Parking and Exterior Accessible Route-12255 NE 16th Avenue

     gg) Parking at BB&T Bank does not have the required aisle and is located on a slope. It is not
         on a compliant accessible route, violating Sections 502 and 502.4 of the 2010 ADAS.
         Conditions prevent Joe Houston and those in wheelchairs to access BB&T Bank freely and
         safely.

     hh) Curb ramps and ramps at BB&T Bank contain changes of level or slopes/cross slopes
         beyond limits or lack required edge protection and handrails, violating Sections 406 and
         502.7 of the 2010 Accessibility Standards. These conditions can cause damage to Joe
         Houston's wheelchair and are a safety hazard.

     ii) Exterior routes at BB&T Bank contain excessive slopes/cross slopes or abrupt changes of
         level to enter the building, violating Sections 402, 403 and 404 of the 2010 ADAS.
         Condition causes wheelchair tip overs and are a safety hazard to Mr. Houston.

     jj) BB&T Bank fails to provide a safe accessible route for Mr. Houston to access the adjacent
         bus stop, street or sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards.
         This is a common feature at BB&T Banks.
Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 8 of 11



           Access to Goods and Services

        kk) Entering BB&T Bank is impeded by slopes and abrupt changes of level beyond limits,
            violating 2010 ADAS Section 404. Mr. Houston requires assistance to enter.

        11) Counters and writing surfaces at BB&T Bank are inaccessible or mounted beyond the
            reach of Joe Houston and others in wheelchairs, violating Sections 308 and 901, 904 of the
            2010 Accessibility Standards. This is a common feature at BB&T Banks. Mr. Houston
            requires assistance at counters or writing surfaces. Mr. Houston was embarrassed due to
            inaccessible BB&T Bank Counters.

        mm)      The water fountain provided at the bank is inaccessible to Mr. Houston violating
          Section 602 of the 2010 ADAS. These conditions made it difficult for Plaintiff to access
          the water fountain without assistance.

           Maintenance

        nn) The accessible features of all of the above named facilities are not maintained, creating
            barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

  11.      The discriminatory violations described in paragraph 9 are not an exclusive list of the

           Defendant's ADA violations. Plaintiff requires the inspection of the Defendant's place of

           public accommodation in order to photograph and measure all of the discriminatory acts

           violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

           individuals similarly situated, have been denied access to, and have been denied the

           benefits of services, programs and activities of the Defendant's buildings and its facilities,

           and have otherwise been discriminated against and damaged by the Defendant because of

           the Defendant's ADA violations. as set forth above. The individual Plaintiff, and all

           others similarly situated, will continue to suffer such discrimination, injury and damage

           without the immediate relief provided by the ADA as requested herein. In order to

           remedy this discriminatory situation, the Plaintiff requires an inspection of the Defendant's

           place of public accommodation in order to determine all of the areas of non-compliance

           with the Americans with Disabilities Act.
Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 9 of 11
Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 10 of 11
Case 0:19-cv-62377-XXXX Document 1 Entered on FLSD Docket 09/24/2019 Page 11 of 11
